Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

AMEN PALC LLC
d/b/a City Food Mart,

Respondent.

Docket No. C-14-1164
FDA Docket No. FDA-2014-H-0664

Decision No. CR3299

Date: July 18, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, AMEN PALC LLC d/b/a City Food Mart, that alleges facts and legal
authority sufficient to justify the imposition of a civil money penalty of $2,000.
Respondent did not answer the Complaint, nor did Respondent request an extension of
time within which to file an answer. Therefore, I enter a default judgment against
Respondent and assess a civil money penalty of $2,000.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold cigarettes to
minors, failed to verify that cigarette purchasers were 18 years of age or older, and sold
individual cigarettes, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 U.S.C. § 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. pt. 1140 (2012). CTP seeks a civil money penalty of $2,000.
On May 29, 2014, CTP served the Complaint on Respondent by United Parcel Service,
pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying cover letter,
CTP explained that within 30 days, Respondent should pay the proposed penalty, file an
answer, or request an extension of time within which to file an answer. CTP warned
Respondent that if it failed to take one of these actions within 30 days, an Administrative
Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision ordering
Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the
Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns City Food Mart, an establishment that sells tobacco products
and is located at 442 Burnside Avenue, East Hartford, Connecticut 06108.
Complaint 3.

e During an inspection of Respondent’s establishment on June 26, 2013, at
approximately 10:44 AM, an FDA-commissioned inspector observed that “a
person younger than 18 years of age was able to purchase a package of Newport
Box 100s cigarettes . . . [.]” The inspector also observed that “the minor’s
identification was not verified before the sale....” Complaint 410.

¢ On October 10, 2013, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from June 26, 2013. The letter explained that the
observations constituted violations of regulations found at 21 C.F.R. § 1140.14(a)
and (b)(1), and that the named violations were not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter went on
to state that if Respondent failed to correct the violations, regulatory action by the
FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 10.

e Amin UI Islam responded to the Warning Letter in an October 28, 2013 letter. Mr.
Islam “requested time to correct the violation and stated the violation would be
addressed with the employee.” Complaint § 11.

e During a subsequent inspection of Respondent’s establishment on December 26,
2013, at approximately 10:44 AM, FDA-commissioned inspectors documented
that “a person younger than 18 years of age was able to purchase two individual
cigarettes .. . [.]” The inspectors also documented that “the minor’s identification
was not verified before the sale... .” Complaint ¥ 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R § 1140.1(b). The
Secretary issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21
U.S.C. § 387(a); 21 U.S.C. § 387£(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). The
regulations prohibit the sale of cigarettes to any person younger than 18 years of age. 21
C.F.R. § 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Finally, the regulations
prohibit retailers from breaking or otherwise opening a cigarette package in order to sell
individual cigarettes. 21 C.F.R. § 1140.14(d).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
cigarettes to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on June 26,
2013, and December 26, 2013. On those same dates, Respondent also violated the
requirement that retailers verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of age.

21 C.F.R. § 1140.14(b)(1). Lastly, Respondent violated the prohibition against breaking
or otherwise opening a cigarette package in order to sell individual cigarettes, 21 C.F.R. §
1140.14(d), on December 26, 2013, when it sold individual cigarettes. Therefore,
Respondent’s actions constitute violations of law that merit a civil money penalty.

CTP has requested a fine of $2,000, which is a permissible fine under the regulations. 21
C.F.R. § 17.2. Therefore, I find that a civil money penalty of $2,000 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

